In The
                      Court of Appeals
        Sixth Appellate District of Texas at Texarkana


                          No. 06-14-00012-CV




IN RE: FREESTONE UNDERGROUND STORAGE, INC., RAY FUNDERBURK, AND
                      NANCY FUNDERBURK




                     Original Mandamus Proceeding




               Before Morriss, C.J., Carter and Moseley, JJ.
                                         ORDER
        On February 3, 2014, Freestone Underground Storage, Inc., Ray Funderburk, and Nancy

Funderburk, Relators, filed a petition for writ of mandamus. Contemporaneously, Relators filed

a motion requesting that this Court stay any and all underlying proceedings pending this Court’s

ruling on the petition for writ of mandamus.

        After reviewing the petition and the motion for temporary relief, this Court is of the

opinion that the temporary relief requested should be granted and that all proceedings and

activities in the trial court should be stayed pending this Court’s ruling on the mandamus

petition.

        Now, therefore, it is ordered that all proceedings and activities concerning cause number

2013-290 in the 123rd Judicial District Court of Panola County, Texas, are stayed pending this

Court’s determination of Relators’ petition for writ of mandamus.

        IT IS SO ORDERED.

                                                    BY THE COURT



Date:          February 19, 2014




                                                2